EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 25th
day of March, 2008 by and between Blue Earth Solutions, Inc., a Delaware a
corporation (hereinafter called the “Company”) and Claudia Iovino (hereinafter
called the “Employee”), to assume the position of  Senior Director
of  Research  and Development.


RECITALS


1.  
The Company desires to obtain the services of the Employee in the employment of
the Company and the Employee desires to make his services available to the
company on the terms and conditions hereinafter set forth.



AGREEMENT


NOW, THISEFORE, in consideration of the promises and mutual covenants set forth
herein, the parties agree as follows:


1.  
Employment



1.1.  
General.    The Company hereby employs the Employee, and the Employee hereby
accepts such employment, on the terms and conditions contained in this
Agreement.



1.2.  
Duties of Employee .    During the term of Employment, the Employee shall
diligently perform all services as may be reasonably assigned to his and shall
exercise such power and authority as may from time to time be delegated to
his.  The Employee shall devote his full time attention to the business and
affairs of the Company, render such services to the best of his ability, and use
his best efforts to promote the interests of the Company.  The Employee
understands that any patents or patents pending or patents in process created by
the employee during the term of employment are the property of the Company.



1.3.  
Title.     The title of the Employee shall be “Director of Research and
Development”.

 
2.  
Term.    The term of employment under this Agreement shall be for three (3)
years commencing the 25th day of March, 2008 and ending the 24th day of March,
2011.



3.  
Compensation:     The Employee shall receive compensation as budgeted by the
Company during the term of the Agreement according to attached Addendum A.

4.  
Others Benefits.      The Employee shall be entitled to all medical and
hospitalization, group health insurance, disability insurance, pension, and any
and all others plans as are presently and hereinafter offered by the Company to
its officers or employees.  Employee shall be entitled to two weeks paid
vacation in the first full year of employment and four weeks paid vacation in
years 2 and 3.



5.  
Termination.



5.1.  
Termination for cause.     Notwithstanding anything contained to the contrary in
this Agreement, this Agreement may be terminated by the Company immediately for
cause.  As used in the Agreement, “cause” shall only mean (I) an action of the
Employee which constitutes a material breach of this Agreement which is not
cured within thirty (30) days after receipt by Employee of notice of same, (II)
fraud, (III) embezzlement, or (IV) any criminal act which is a felony.



5.2.  
Disability.     Notwithstanding anything contained in this Agreement to the
Contrary, the Company by written notice to the Employee shall at all times have
the right to terminate this Agreement, and the Employee’s employment hereunder,
if the Employee shall, as a result of mental or physical incapacity, illness or
disability, fail to perform his duties and responsibilities provided for herein
for a period of more than ninety (90) days during any twelve (12) month period.

 

--------------------------------------------------------------------------------



 
5.3.  
Termination without cause.    Notwithstanding anything contained to the contrary
in this Agreement, this Agreement may be terminated by the Company immediately
without cause provided that the company pays the employee the balance of this
contract in full on the last date of employment, not to exceed six months pay



5.4.  
Termination by Employee.     Employee may at any time give the Company two (2)
weeks prior written notice of his termination of employment hereunder, such
termination to be effective at the end of such two (2) week notice period.



6.  
Agreement Not to Compete.



6.1.  
As used in this Agreement, “Competing Business” shall mean any business or
enterprise which is engaged in the business providing polystyrene recycling.
(the “Company’s Business”).



6.2.  
The Employee agrees that during his employment by the Company and for five (5)
years following the termination of such employment, she will not, without the
prior written consent of the Company,   either directly or indirectly, on his
own behalf or in the service or on behalf of others as a shareholder, officer,
trustee, consultant, or executive or managerial employee, engages in or be
employed by any Competing Business.



7.  
Agreement Not to Solicit Clients.     The Employee agrees that during his
employment by the Company and for five (5) years following the termination, for
any reason, of such employment, he will not, without the prior written consent
of the Company, either directly or indirectly, on his own behalf or in the
service or on behalf of others contact any person or entity who is or had been
either a client or business associate of the Company, its affiliates or
subsidiaries.



8.  
Agreement Not to Solicit or Hire Employees.     Employee agrees that during his
employment by the Company and for five (5) years following the termination, for
any reason, of such employment, she will not, either directly or indirectly, on
his own behalf or in the service or on behalf of others solicit, divert, or
hire, or attempt to solicit, divert or hire, any person or entity employed by
the Company, its affiliates or subsidiaries and whether or not such employment
is pursuant to a written agreement and whether or not such employment is for a
determined period or is at will.



9.  
Ownership and Non-Disclosure and Non-Use of Confidential Information.



9.1.  
Definition.    As used in the Agreement, “Confidential Information” shall mean
all client, customer or               business associate lists and sales and
marketing information, client, customer or business techniques, training and
operation material and memoranda, and trade secrets concerning or relating to
the business, accounts, clients, customers, business associates, employees and
affairs of the Corporation, its affiliates and subsidiaries obtained by or
furnished, disclosed or disseminated to the Employee or obtained, assembled or
complied by the Employee or under his supervision during the course of his
employment by the Corporation, and all physical embodiments of the foregoing,
all of which are hereby agreed to be the property of and confidential of the
Corporation but Confidential information shall not include any of the forgoing
to the extent the same is or becomes publicly known through no fault or breach
of this Agreement by Employee.



9.2.  
Employee acknowledges and agrees that all Confidential information, and all
physical embodiment thereof, is confidential to and shall be and remain the sole
and exclusive property of the Corporation.  Upon request by the Corporation ,
and in any event upon termination of his employment with the Corporation for any
reason shall deliver to the Company all property belonging to the Company then
in his custody, control or possession.

 
9.3.  
Employee agrees that she will not, either during the term of his employment by
the Company or at any time thereafter, without the prior written consent of the
Company, disclose or make available any confidential information to any person
or entity, nor shall she make or cause to be made, or permit

 

--------------------------------------------------------------------------------


 
 
or allow, either on his own behalf or on behalf or others, any use of such
Confidential Information others than in the proper performance of his duties
hereunder.

 
10.  
Reasonableness of Restrictions.    In the event that any provision relating to
time period or geographic area of restriction shall be declared by a Court of
competent jurisdiction to exceed the maximum time period or area of restriction
that the Court deems reasonable and enforceable, the time period or area or
restriction which the Court finds to be reasonable and enforceable shall be
deemed to become, and thereafter shall be, the maximum time period or geographic
area of restriction.



11.  
Enforceability.   Any provision of Sections 6, 7, 8, and 9 which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, but shall be enforced to the
maximum extent permitted by law, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any others jurisdiction.



12.  
Injunction.    It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Sections 6,
7, 8, and 9 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Employee recognized and hereby acknowledges that
the Company shall be entitled to an injunction from any Court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 6, 7, 8, and 9 of this Agreement by the Employee
or any of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever  others remedies the Company may possess.



13.  
Assignment.    The Employee shall not delegate his employment obligations
pursuant to this Agreement to any others person.



14.  
Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.



15.  
Entire Agreement.    This Agreement constitutes the entire Agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior written agreement, understanding, and arrangement, both oral and written,
between the parties hereto with respect to such subject matter.  This Agreement
may not be modified in any way unless by a written instrument signed by both the
Company and the Employee.



16.  
Notices.    Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States Mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:



If to the Company:




1885 SW 4th Ave #E3
Delray Beach, FL 33444


If to the Employee:


Claudia Iovino
6364 Amberwoods Dr.
Boca Raton, FL 33433


Or to such others addresses as either party hereto may from time to time give
notice of to the others in the aforesaid manner.
 

--------------------------------------------------------------------------------


 
17.  
Benefits Binding Effect.    This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representative, successors and, where applicable,
assigns.



18.  
Severability.     The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law and in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses or section or sections had not been inserted.  If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.



19.  
Waivers.    The waiver by any party hereto of any breach or violation of any
provision of this Agreement shall not operate or be construed as a waiver of any
breach or violation of any others provision or any subsequent breach or
violation by any party.



20.  
Damages.    Nothing contained herein shall be construed to prevent the Company
or the Employee from seeking and recovering from the others damages sustained by
either or both of them as a result of its or his breach or violation of any term
or provision of this Agreement.  In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorney’s fees of the others.



21.  
Section headings.    The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.



22.  
No Third party Beneficiary.    Nothing expressed or implied in this Agreement is
intended, or shall be construed to confer upon or give any person others than
the parties hereto and their respective heirs, personal representative, legal
representatives, successors, and assigns any rights or remedies under or by
reason of this Agreement.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

____________________________. EMPLOYEE:     By:______________________, its
President     Claudia Iovino

                                                                                                  

--------------------------------------------------------------------------------




Addendum A


Compensation


Any new patent or products that are made while employed by the Company the
employee shall also continue her royalty of ¼ of 1% of gross sales and will
receive a one time bonus (to be on a product by new product basis. Employee is
required to sign patent assignments to Blue Earth Solutions, Inc. and a power of
attorney granting the company rights to renewal of all patents created by the
employee.

 

Year 1 $  48,000.00
Year 2
$  60,000.00 increase based on revenues from equipment sales and revenues of
patented products of $10,000,000.year one
Year 3
$  72,000.00 increased based on revenues from equipment sales and revenues of
patented products of $40,000,000.year two
   
Paid bi-weekly or monthly.
 